THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-34 and 36-40 are pending in the application. 

 Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 10,496,069.  This is a statutory double patenting rejection.
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 22-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. 10,496,069 (hereafter ‘069). The difference being that claims 1-14 and 16-20 of patent ‘069 were implemented in a different statutory category.  However, implementation of claimed invention in different statutory categories are well known in the art. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have alternatively implement the method of controlling a controlled system by a control device in different statutory category as a matter of design choice.  
U.S. Patent No. 10,496,069
Instant Application
 1. A method for controlling a controlled system by a control device, the method comprises: transmitting multiple actuation signals to multiple degree of freedom (DOF) points of the controlled system; wherein the multiple actuation signals comprise multiple alternating current (AC) components that are mutually orthogonal; measuring at least one feedback signal from at least one probe point of the controlled system; wherein a number of DOF points of the controlled system exceeds a number of the at least one probe point; determining based upon the at least one feedback signal, values of line search pulses to be sent to the multiple DOF points during at least one line search iteration; and performing, the at least one line search iteration. 




2. The method according to claim 1 wherein the transmitting of the multiple actuation 

3. The method according to claim 1 wherein the controlled system is a photonic integrated circuit. 
4. The method according to claim 1 wherein the at least one line search iteration is a back tracking line search iteration. 

5. The method according to claim 1 wherein the at least one line search iteration is a forward tracking line search iteration. 
 6. The method according to claim 1 further comprising deciding to repeat the transmitting, the measuring, the determining and the preforming during a next frame period upon a failure of the at least one line search iteration to place the controlled system at an optimum operating point. 


7. The method according to claim 1 comprising repeating the transmitting, the measuring, the determining and the preforming during multiple frames. 

8. The method according to claim 1 wherein the determining of the values of the line search pulses is responsive to a value of a multidimensional function that represents a 
 
9. The method according to claim 8 wherein the performing of the at least one line search iteration comprises searching for an extremum of the multidimensional function. 
10. The method according to claim 9 wherein the searching for the extremum of the multidimensional function comprises determining a descent direction of the multidimensional function. 

11. The method according to claim 8 wherein the searching for the extremum of the multidimensional function comprises selecting between different types of descent direction determinations. 
12. The method according to claim 8 wherein the determining of the values of line search pulses to be sent to the multiple DOF points during the at least one line search iteration is responsive to at least one of the first and second derivatives of the multidimensional function. 
13. The method according to claim 1 wherein the multiple actuation signals comprise the multiple AC components. 
14. The method according to claim 1 wherein the multiple AC components of the multiple actuation signals are sinusoidal waves. 
16. The method according to claim 1 wherein the multiple AC components of the multiple actuation signals are rectangular signals. 


18. The method according to claim 1 comprises learning, during a calibration phase, a transfer function between at least one input port and multiple output ports of the control device, wherein the multiple actuation signals are provided via the multiple output ports of the control device and wherein the at least one feedback signal is received via the at least one input port of the control device. 
19. The method according to claim 18, wherein the determining of the values of line search pulses is responsive to the transfer function. 

20. The method according to claim 1 comprising generating the multiple AC components by summing a plurality of input AC components; wherein the input AC components are mutually orthogonal. 


22. (Original) The control device according to claim 21 wherein signal generator is configured to transmit the multiple actuation 

23. (Original) The control device according to claim 21 wherein the controlled system is a photonic integrated circuit.  

24. (Original) The control device according to claim 21 wherein the at least one line search iteration is a back tracking line search iteration. 
 
25. (Original) The control device according to claim 21 wherein the at least one line search iteration is a forward tracking line search iteration.  

26. (Original) The control device according to claim 21 wherein the processor is configured to decide to repeat a transmission of multiple actuation signals, a measurement of at least one feedback signal a determining of values of line search pulses and the performing of the at least one line search iteration, during a next frame 2period upon a failure of the at least one line search iteration to place the controlled system at an optimum operating point.  

27. (Original) The control device according to claim 21 configured to repeat, during multiple frames, a transmission of multiple actuation signals, a measurement of at least one feedback signal a determining of values of line search pulses and the performing of the at least one line search iteration.  
28. (Original) The control device according to claim 21 wherein the processor is configured to determine the values of the line search pulses in response to a value of a 

29. (Original) The control device according to claim 28 wherein the processor is configured to search, during at least one line search iteration, for an extremum of the multidimensional function.  

30. (Original) The control device according to claim 29 wherein the search for the extremum of the multidimensional function comprises determining, by the processor, a descent direction of the multidimensional function.  

31. (Original) The control device according to claim 28 wherein the processor is configured to select, during the search for the extremum of the multidimensional function, between different types of descent direction determinations.  

32. (Original) The control device according to claim 28 wherein the processor is configured to determine the values of the line search pulses to be sent to the multiple DOF points during the at least one line search iteration in response to second derivatives of the multidimensional function.  

33. (Original) The control device according to claim 21 wherein the multiple actuation signals comprise the multiple AC.  

34. (Original) The control device according to claim 21 wherein the multiple AC components of the multiple actuation signals are sinusoidal waves.  
  

36. (Original) The control device according to claim 21 wherein the multiple AC 

37. (Original) The control device according to claim 21, comprising determining the multiple actuation signals transmitted to the multiple DOF points of the controlled system.  

38. (Original) The control device according to claim 21 that is configured to learn, during a calibration phase, a transfer function between at least one input port and multiple output ports of the control device, wherein the multiple actuation signals are provided via the multiple output ports of the control device and wherein the at least one feedback signal is received via the at least one input port of the control device.  

39. (Original) The control device according to claim 36, wherein the processor is configured to determine the values of line search pulses in response to the transfer function.   (see claim objection above on the examiner’s treatment of claim dependency)

40. (Original) The control device according to claim 21 comprising a matrix for generating the multiple AC components by summing a plurality of input AC components; wherein the input AC components are mutually orthogonal.



Allowable Subject Matter
Claim 21 would be allowable by overcoming the statutory double patenting rejection above.
Claims 22-34 and 36-40 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the non-statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

An adaptive control methodology and an algorithm for predicting unknown inputs was disclosed in US PG Pub. 2011/0196514 [paragraph 5, “Since the parameters are unknown, the adaptive controller is defined using the estimation of the unknown parameters from a gradient minimization scheme…”] and US PG Pub. 2011/0276180 [paragraphs 25 and 67, "Self-optimizing controller 544 implements an extremum seeking control strategy that dynamically searches for an unknown input"].  Feedback control techniques have been proposed and demonstrated for stabilizing small scale PICs such as Mach-Zehnder Modulator (MZM) or microrings, one degree of freedom systems, were disclosed respectively in  “Effect of pilot tone-based modulator bias control on external modulation link performance”,  “A control system design for the optimal bias point of external modulator”, “Thermal stabilization of a microring modulator using feedback control”, and “Towards adaptively tuned silicon microring resonators for optical networks-on-chip applications”.   Extremum-seeking control was disclosed in “Real-Time Optimization by Extremum Seeking Control”.  Line search methods was disclosed in “Numerical Optimization”.
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the context of independent claim 21 as a whole. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed .

Response to Arguments
Applicant's arguments filed on 8/9/21 have been fully considered but are not persuasive. 

In the remarks, Applicant argued in substance that: 

A terminal disclaimer was filed to overcome the statutory and non-statutory double patenting rejection. 

Examiner respectfully traversed Applicant's remarks: 
As to point (a), the examiner respectfully disagrees and submits that as indicated in the office action mailed on 3/9/21 and reiterate herein “A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101” therefore the statutory double patenting rejection of claim 21 is maintain.  As to claims 22-34 and 36-40, the terminal disclaimer filed on 7/5/21 was disapproved by the office as indicated in the communication mailed on 7/8/21, accordingly, the non-statutory double patenting rejection is maintain. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.